KOGAN, Judge,
concurring in part and dissenting in part.
I agree that the petition in case no. 85,585 should be denied because there is insufficient data from which to determine that the substantial changes requested in that petition are warranted. However, I would grant the petition in case no. 85,801 thereby reinstating depositions in misdemeanor cases. Because I believe that the current rules of procedure governing discovery depositions in felony and juvenile cases are sufficient, I also dissent from that portion of the majority opinion that seeks to amend the deposition rules.
SHAW, J., concurs.